Title: John Quincy Adams to Thomas Boylston Adams, 7 August 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						No: 8.
						Hirschberg. 7. August. 1800.4. August. Monday.
					
					The reason, which induces travellers, who purpose a visit to the Riesenkoppe, to pass the night before at the Hempel’s baude is, that they may ascend the mountain in the morning early enough to see the sun rise, from its summit— Such was our own intention; but

when we rose at two o’clock in the morning, Louisa, found herself suffering so severe a headache, that she was obliged to give up the idea of going with us; & I set out accompanied only by Whitcomb & our guide— We had at first a steep & painful ascent for about twenty minutes; then a gentle sloping downwards & a plain for a quarter of an hour, untill we came to the immediate foot of the particular hill, which bears the name of the giant’s head— The darkness of the night had been gradually dispersing, & the borders of the horison at the east gradually reddening from the moment when we left the baude, so that I was apprehensive the Queen of day, as Zöllner on a similar occasion calls him, would show his glowing face before we should reach the summit, & to avoid this disappointment doubled the usual pace of ascent, & in another quarter of an hour stood at the door of the chapel on the top of the mountain— About ten minutes after, the great luminary arose in all his glory from the low cloud, which bordered the horison, for although the weather was remarkably fine for this region, the sky was not perfectly clear, & a murky vapour hung upon the atmosphere, which intercepted a part of the immense extent of territory, which would otherwise have been within the compass of our vision. I had heard so much of the apparent magnitude of the sun’s disk, when seen rising from this spot, that when I came to see it, I found it less striking than I imagined. It appears to me about the size of a large coach wheel, but the same effect may at any time be produced to a much greater degree by looking at it through a telescope.
					The prospect from this spot is of course more extensive, than from any other point upon these mountains, & its grander is augmented by the circumstance that the eye can range freely, bounded only by the horizon, on every side. The spectator has but to turn on his heel, & all Silesia, all Saxony, all Bohemia, pass in an instant before his view— It is therefore truly sublime, but it has the defect usually attendant upon sublimity, of being indistinct, & in some sort chaotic— The lovel of beautiful objects must content himself with a smaller elevation— A Painter at Hirschberg, by the name of Rheinhart, who is employed by the academy of Sciences at Berlin, to paint views of the most remarkable spots in this province, observed to me, that from the highest mountains there was nothing picturesque, nothing that he could employ as a subject for any one of his paintings— When on the Schneekoppe, I felt the force of this remark, for when the eye embraces at once such an extent of

objects it perceives only great masses; whereas all the pleasure that painting can afford is by the accurate representation of details.
					The proper Giant’s head is of a conical form, & the surface of the summit is not more I think than an hundred yards in diameter— Its perpendicular elevation is about 600 feet, & the path by which it is ascended forms nearly a regular angle of about 45 degrees— The ascent would indeed be too steep to be practicable, but that when the chapel on the top was built in the year 1668, a flight of stone steps was made to help in mounting to it, of which a sufficient part remains to give no small assistance. The mountain itself appears to be a solid rock of granite, upon which there is no appearance of vegetation, unless a kind of red moss, resembling rust upon iron, which grows on the loose stones, that cover it on every side may be so called— These loose stones, part of which are of granite, & part of a species of white flint, are in such abundance that they wholly conceal the side of the mountain itself— On one side of the path as you approach the top, a precipice of about 1500 feet opens, by the side of which you continue to mount; it ends at the bottom in a narrow vale of perhaps a mile in extent along the course of which are scatter’d a number of peasant’s huts— Here too it looks as if the body of the mountain had been riven at a single stroke, & the rocks which stand on either side correspond in such a manner as to resemble the teeth of a saw— Opposite the summit to the westward, is a mountain somewhat lower, called the little koppe, from the foot of which is a sloping grass plot, that goes by the name of Rubenzall’s pleasure garden— Other remarkable spots within the view, are called his meadow, his pulpit, his grounds &c. The whole neighbourhood is full of his name— I asked our guide to tell me honestly whether he had ever seen him; but he thought I was joking him, & said that he had not only never seen him, but had never believed in him— That the Silesians had never given credit to the stories about him; all of which had been believed & circulated by the Bohemians alone— I suppose a Bohemian guide would have assured me, that it was merely a Silesian superstition, which his countrymen had always derided.
					The chapel at the summit, is a small round building, partly of laths, partly of stone, & not more than twelve, or fifteen feet in diameter; it was built by a Count Schafgotch, whose descendent still owns the whole range of these mountains, & is the richest subject in Silesia— The number of his vassals is said to be upwards of

35000— The chapel is dedicated to St: Laurence, & the Cistercian monks at Warmbrunn, are obliged to perform the mass in it, on the Saint’s day, & upon four other feasts days annually.
					After passing about an hour & a half upon this spot, we thought it time to descend once more to the habitable world regions of the earth; but when we had got about half way from the bottom of the mount to the baude, who should we meet but Louisa, whose headache had left her as the day advanced, & who after coming so far had determined not to return & leave the most important object upon our tour unseen— I turned back of course, & went up the second time with her— It was now about 8 o’clock in the morning, & the sun had risen so high as partly to disperse the vapours, which had streightened the view at my first ascent— The mountain now appeared familiar to me as an old acquaintance, & the temperature of the air upon it was so uncommonly mild, that we might have dispensed with putting on our cloaks— It has so happened that the three, or four days we have been upon the mountains’ have proved to be among the warmest of the year; & excepting the few minutes before sunrise this morning, the cold has in no one instance been troublesome, in scarcely any perceptible degree to us— We had indeed taken the precaution to be very warmly clad, & as were advised have never been without thick cloaks to put on whenever the occasion should require.
					Sentiments of devotion, I have always found the first to take possession of the mind, on ascending lofty mountains— At the summit of Giant’s head, my first thought was turned to the supreme creator of the universe, who gave existence to that immensity of objects expanded before my view— The transition from this idea, to that of my relation, as an immortal soul, with the author of nature, was natural & immediate— From this to the recollection of my country, my parents, & friends, there was but a single & a sudden step— On returning to the hut where we had lodged, I wrote the following lines in the book.
					
						From lands, beyond the vast atlantic tide,
						Celestial freedom’s most beloved abode,
						Panting, I climb’d the mountain’s craggy side,
						And view’d the wondrous works of Nature’ God.
						Where yonder summit, peering to the skies,
						Beholds the earth beneath it with disdain,
						
						O’er all the regions round I cast my eyes,
						And anxious, sought my native home—in vain.
						As, to that native home, which still infolds
						Those youthful friendships, to my soul so dear,
						Still, you, my parents, in its bosom holds,
						My fancy flew, I felt the starting tear.
						Then, in the rustling of the morning wind,
						Methought I heard a Spirit whisper fair,
						“Pilgrim, forbear— Still upwards raise thy mind,
						Look to the skies—thy native home is there.”
					
					But as you will probably think these lines of too melancholy, or even too gloomy a cast, task, the lines written by my immediate predecesser in the book, which may perhaps restore the tone to your spirits—
					
						Es ist alles eitel!
						Ausser nur drey stück allein,
						Hübsche mädchen, guter wein,
						And ein volles beutel.
						Hab ich die, so bin ich froh,
						Und sprich auch mit Salomo,
						Es ist alles eitel!
					
					Upon taking our departure from the baude, we thought the charges of the land lady rather extravagant, & upon asking her in the mildest manner, how they came to amount so high, she flew into one of the most violent passions that ever deformed an individual of the softer sex, & stormed in a manner that a Fury might have taken lessons from her— Our guide afterwards told us, that the reason why we found her so ill natured was because her husband had yesterday given her a severe flogging, & she had not yet recovered from the ruffling of her disposition— Simple! virtuous! happy partriarchs!
					At no inconsiderable distance from this hut are two lakes, or ponds, the water of which is deep & clear, & which contain some fish— We visited one of them as we returned to the place, at which we had left our cart. This spot we reached at about 11 in the morning, & proceeding immediately thence, through Warmbrunn arrived again at Hirschberg at 3 in the afternoon.
					You have now an account, probably more circumstancial than you would have wished of our excusions upon the Giant mountains,

which, although in point of elevation they cannot stand a comparison with those of Switzerland, & much less with those of South America, still yield an ample compensation of pleasure, for the toil & trouble of ascending them. There are travellers, who think to give themselves an air of courage & importance, by representing parts of this tour as dangerous— But in truth with common prudence & precaution, there is no more danger than in walking the streets of any city— The roads have indeed been within the last month somewhat mended upon the expectation that the queen, who in the course of ten days is expected at Warmbrunn will be disposed to make the tour of the mountains— They have been made less inconvenient, but there was really no danger to remove.
					There are two remarkable changes in the face of the country, as you ascend— From the bottom of the mountains about half way up, the ground is covered with tall, majestic trees, chiefly pines, & firs, which gradually dwindle in size & height, untill in the middle region they can no longer be called trees; but shrink to a shrub of an extraordinary kind, which I believe is commonly called, dwarf pine. It goes here by the name of knee wood, in allusion to the height, which it seldom exceeds— The stem is sometimes about the size of a man’s leg, & it spreads round its branches, something in the shape of a large lustre, so as to be at least fifty feet in circumference— This bush grows up as high as what is called the kamm, or back of the whole range of mountains, & the bounderies between the two provinces are shown by a narrow lane cut between these bushes all along the ridge. The region above this consits entirely of the naked rock, without a trace of any kind of vegitation.
					We have had repeated opportunity to observe the sentiments of national aversion & rivalry between the neighbouring Bohemians & Silesians. At the Bohemian glass works, one of the men, who shew’d us some of their best specimens of cut glass, boastingly said to us— “You have seen nothing like this in Silesia—” And upon our return, a glass merchant at Warmbrunn shew’d us a large wine glass, with a landscape cut upon it, very beautifully executed, though done more than a century ago— “You saw nothing like this at the glass works in Bohemia”—said he— But the story I have related concerning the old dispute, respecting the source of the Elbe you will perceive that these neighbourly jealousies are of a more antient date, than the period when the two provinces belonged to different & rival sovereigns. Your’s—
				 